Per Curiam.
In this case the Chief Justice, Mr. Justice Ellis and Mr. Justice West are of the opinion that the *530judgment rendered by the trial court to which the writ of error is addressed should be affirmed, while Mr. Justice Whitfield, Mr. Justice Browne and Mr. Justice Terrell are of the opinion that said judgment should be reversed; and, there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South. Rep. 380; and State ex rel. Amos v. Hamwey, decided at this term.
An order will be entered affirming the judgment herein.
All concur.